Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  136981                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 136981
                                                                    COA: 282442
                                                                    Kalamazoo CC: 01-001533-FH
  MICHAEL WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2008 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2008                   _________________________________________
           p1117                                                               Clerk